In the consideration of this case and in the opinion rendered, no thought was given to the question of whether or not the receiver was bound by the contract entered into between the Shawnee Light   Power Company and the Oklahoma Paving  
Construction Company; the issue being tried out on both sides on the question of the validity of the contract and the liability of the Shawnee Light   Power Company on the same. We held the contract valid between the parties, and that under its terms a liability was created against the Shawnee Light   Power Company; and the propositions urged in the petition for rehearing do not convince us that there was error in such holding. We have, however, now pressed upon our attention in the petition the proposition that our opinion is susceptible to the construction that the liability created under this contract is likely to be given a preferred standing over other obligations of the Shawnee Light   Power Company, coming to the receiver's hands when he took possession of the concern, as the court finds he did on November 10, 1908. We did not intend to so hold. The Oklahoma Paving   Construction Company should be permitted to receive from the Shawnee Light   Power Company and from its customer, the city of Shawnee, all the contract called for to the date the company was *Page 154 
taken charge of by the receiver, but an obligation to the construction company on the part of the Shawnee Light   Power Company was no other or different than an obligation of this concern to other parties with which it had dealt, and its claim against the insolvent concern should receive at the hands of the receiver the same consideration that all other claims of its class and character receive.
Let the mandate issue.
All the Justices concur.